Citation Nr: 0622122	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from October 1961 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Baltimore, Maryland.  In that decision, the RO denied the 
issue of entitlement to service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
on July [redacted], 2003 at the age of 61 years as a result of 
melanoma.  Other significant conditions contributing to the 
veteran's demise but not resulting in the underlying cause of 
his death include bacteremia and renal failure.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  Melanoma, bacteremia, and renal failure were not present 
during the veteran's active military duty or until may years 
thereafter and are not associated in any way to such service.  


CONCLUSIONS OF LAW

1.  Melanoma, bacteremia, and renal failure were not incurred 
or aggravated in service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an August 2003 letter informed the 
appellant of the type of evidence necessary to support the 
issue of entitlement to service connection for the cause of 
the veteran's death.  This document also notified the 
appellant that the RO would make reasonable efforts to help 
her obtain necessary evidence with regard to this claim but 
that she must provide enough information so that the agency 
could request the relevant records.  In addition, the letters 
informed the appellant of her opportunity to submit 
"additional things."  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the appellant has not received 
notice of the type of evidence necessary to establish an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  However, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
of her claim for service connection for the cause of the 
veteran's death.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for the cause of the veteran's death.  In light of 
this denial, no effective date will be assigned.  Thus, there 
can be no possibility of any prejudice to the appellant.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the August 2003 letter was furnished to the appellant 
prior to the agency's initial denial of the cause of death 
claim in February 2004.  As such, the timing requirement of 
VCAA notification was met with respect to this issue.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the cause of death 
claim on appeal.  All relevant treatment records adequately 
identified by the appellant have been obtained and associated 
with the veteran's claims folder.  The Board acknowledges 
that, in the notice of disagreement which was received at the 
RO in June 2004 and in a statement subsequently received at 
the RO in August 2004, the appellant referenced multiple 
sources of treatment that the veteran had received for his 
diabetes mellitus.  Significantly, however, as the Board will 
discuss in the following decision, the claims folder contains 
no competent evidence that the veteran's diabetes mellitus 
caused, or in any way contributed to, his death.  
Furthermore, at no time during the current appeal has the 
appellant cited sources of medical evidence associating the 
melanoma, bacteremia, and renal failure which caused, or 
contributed to, the veteran's demise to his active military 
duty.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of her claim for service connection for the 
cause of the veteran's death.  Under the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the appellant has pointed to no 
other specific pertinent evidence which has not been 
obtained.  Consequently, the Board will proceed to adjudicate 
the issue of entitlement to service connection for the cause 
of the veteran's death, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection For The Cause Of The Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2005).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2005).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2005).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor or renal disease 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease(s) shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In the present case, the certificate of death indicates that 
the veteran died on July [redacted], 2003 at the age of 61 years as a 
result of melanoma.  Other significant conditions 
contributing to the veteran's demise but not resulting in the 
underlying cause of his death include bacteremia and renal 
failure.  At the time of the veteran's death, service 
connection had not been established for any disability.  

Service medical records are negative for complaints of, 
treatment for, or findings of melanoma, bacteremia, or renal 
failure.  In fact, the first competent evidence of these 
disorders is dated in June 2003, many years after the 
veteran's separation from active military duty.  According to 
a November 2003 letter, the veteran's treating physician 
explained that he had last seen the veteran in June 2003, 
when a determination was made that the veteran's melanoma was 
"too extensive for definitive surgical treatment."  As the 
veteran was "visibly ill," the physician arranged for the 
veteran's immediate admission to a local hospital.  

A physical examination conducted upon admission to a private 
hospital in June 2003 demonstrated the presence of "a large 
black spreading lesion over the entire right posterior [of 
the] scalp, extending from the parietal region over the 
occipital region, to the base of the neck."  Because the 
veteran's hair was matted into the lesion, the exact 
dimensions of the lesion were difficult to determine.  The 
examining physician assessed a history of a neglected 
melanotic lesion of the right posterior scalp resulting in 
extensive melanoma involving almost the entire right scalp.  
The veteran died almost one week after admission to the 
hospital.  Final diagnoses were characterized as melanoma, 
renal failure, pleural effusion, and Group A streptococcus 
bacteremia.  

During the appeal, the appellant has explained that, when the 
veteran returned home from Vietnam, he had jungle rot on his 
fingers and feet and that, when a lesion later appeared on 
his scalp, they thought it (the lesion) was a re-occurrence 
of the fungus.  The appellant states that neither she, nor 
her husband, knew of the severity of his illness "until it 
was too late."  The Board has carefully considered the 
appellant's statements.  Significantly, however, the fact 
remains that the claims folder contains no competent evidence 
associating the veteran's melanoma, bacteremia, or renal 
failure with his active military duty.  

The Board further notes that the appellant has repeatedly 
referenced the veteran's treatment for type II diabetes 
mellitus for eight to ten years prior to his death.  Also, in 
the substantive appeal which was received at the RO in 
December 2004, the appellant asserted that the veteran 
incurred diabetes as a result of his service in Vietnam.  

Pertinent regulations provide that, if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, any of the diseases set forth in 38 C.F.R. 
§ 3.309(e) (which includes type II diabetes mellitus) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era (e.g., during the period beginning on 
January 9, 1962 and ending on May 7, 1975) and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

In the present case, service personnel records indicate that 
the veteran received the Armed Forces Expeditionary Medal 
(Vietnam) and that, during his active military duty with the 
United States Army from October 1961 to October 1964, he had 
one year of foreign service.  Significantly, however, even if 
the Board were to assume that the veteran served in Vietnam 
and was thus exposed to an herbicide agent, the fact remains 
that the claims folder contains no competent evidence 
associating his diabetes mellitus with the factors that 
caused his death.  

The Board has carefully considered the appellant's 
contentions concerning the ultimate causation of the 
veteran's death.  However, the appellant, as a layperson, is 
not competent to express an opinion concerning diagnoses, or 
etiology, of the veteran's disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Significantly, as 
the Board has discussed in the present case, the claims 
folder contains no competent evidence associating the factors 
that led to the veteran's death (melanoma, bacteremia, and 
renal failure) with his active military duty.  Thus, the 
Board finds that the preponderance of the evidence is clearly 
against the appellant's claim for service connection for the 
cause of the veteran's death.  This claim must, therefore, be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


